Per Curiam.
The individual defendant having acted as agent of the corporate defendant, and the moneys paid having been placed in the custody of that defendant, in accordance with the terms of the contract, no cause of action was made out against the defendant Seiff.
The fact that the corporate seller of the machine was dissolved and its selling agency canceled prior to the ultimate date, May 1, 1925, when plaintiff could have demanded delivery of the car which he had purchased from the corporation in November, 1924, did not as matter of law prevent delivery of the car in accordance with *44plaintiff’s contract, and the evidence does not establish a breach of the contract by the seller.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits as against both defendants, with costs.
All concur; present, Bijur, Ltdon and Levy, JJ.